Citation Nr: 0004539	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous stomach, now claimed as irritable bowel syndrome 
(IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for a nervous stomach.  

By a February 6, 1996, rating action, the RO denied the 
veteran's claim of service connection for a nervous stomach.  
On February 13, 1996, the RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1995).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  Consequently, the decision that follows begins 
with a determination on the question of whether the 
previously denied claim should be reopened.


FINDINGS OF FACT

1.  Service connection for a nervous stomach was denied by 
the RO on February 6, 1996.  The veteran was notified of the 
denial on February 13, 1996, but he did not initiate an 
appeal of the denial.

2.  Certain evidence received since the February 1996 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  A nervous stomach, claimed as IBS, did not have its onset 
during military service or until several years after the 
veteran's separation from service; it is not otherwise 
attributable to the veteran's period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a nervous 
stomach has been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Service connection for a nervous stomach, claimed as IBS, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for a 
nervous stomach claimed as IBS is not his first such claim.  
Service connection for a nervous stomach was denied by a 
February 6, 1996, RO decision.  The veteran was notified of 
the denial by letter of February 13, 1996, but did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  As a result, the 
Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the 
February 1996 denial.  38 U.S.C.A. § 5108 (West 1991); Manio 
v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

The Board has reviewed the entire record, particularly 
evidence associated with the claims folder since the 
February 1996 RO denial, and finds that new and material 
evidence has indeed been presented.  The evidence available 
at the time of the February 1996 denial included an illegible 
copy of the veteran's enlistment examination report, dental 
records, and an April 1958 separation examination report.  
These records are negative for any complaints of, treatment 
for, or diagnoses suggesting any stomach disability.

The veteran submitted his application to reopen his claim of 
service connection for a nervous stomach on February 28, 
1997.  The additional evidence received since the 
February 1996 RO denial includes numerous lay statements from 
family members and a co-worker, attesting to his stomach 
symptoms and problems during and since service.  These lay 
statements collectively indicate that the veteran had 
complained about and was treated for his stomach during 
service, and that he had received treatment shortly after he 
was discharged from service.  In addition, voluminous private 
and VA treatment reports, dated from February 1981 to 
December 1997, show that the veteran had received treatment 
for various medical illnesses including gastrointestinal 
problems such as radiation proctitis and irritable bowel 
disease.

What is different about the newly received evidence is that 
it now includes a VA diagnosis of irritable bowel disease and 
private treatment records reflecting treatment for such 
disability.  This evidence is new and material as defined by 
38 C.F.R. § 3.156(a).  It short, it tends to support the 
veteran's claim in a manner different from the evidence 
previously of record.  Consequently, these treatment records 
bear directly and substantially upon the issue at hand, and 
are neither duplicative nor cumulative, and are so 
significant that they must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the VA treatment reports tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for a nervous stomach claimed 
as IBS is well grounded.  Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. 

App. 78 (1990).  To be well grounded, however, a claim must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

The veteran claims that he has a nervous stomach, claimed as 
IBS, which began during service.  He maintains that he has 
consistently suffered from IBS-related symptoms, such as 
diarrhea, since his separation from service.  In support of 
his claim, lay statements have been received from a co-worker 
and family members, including a sister, who is registered 
nurse, to the effect that he has suffered from IBS since 
service.  

Initially, the Board notes that a majority of the veteran's 
service medical records are not available.  The Court has 
held that where "service medical records are presumed 

destroyed . . . the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  Nevertheless, the absence of service medical records 
does not lower the legal standard for proving a service 
connection claim.  Rather, it increases the Board's duty to 
consider the evidence (and the benefit-of-the-doubt rule, if 
applicable).  

The record includes an illegible enlistment examination 
report, dental records, and a May 1958 separation examination 
report, but these records are negative for any complaint of, 
treatment for, or diagnoses suggesting any stomach 
disability.  Because a majority of the veteran's service 
medical records are missing, the Board will assume that the 
veteran had stomach complaints in service, just as he had 
stated.  Nevertheless, the veteran must still present 
competent medical evidence of both currently disability and 
relationship between that disability and service.

Private treatment reports mainly from Geisinger Medical 
Center, dated from February 1981 to December 1997, show that 
in May 1996, the veteran was consulted for chronic diarrhea.  
It was noted that, approximately seven years earlier, the 
veteran underwent a flexible sigmoidoscopy due to symptoms of 
IBS.  The physician opined that there was a history of rectal 
urgency that occurred after receiving radiation therapy.  It 
was suspected that the veteran had radiation proctitis.  A 
differential diagnosis included inflammatory bowel disease, 
lactose intolerance.  A June 1996 examination report shows 
that the veteran's diarrhea and rectal bleeding were 
suspected to be the result of radiation proctitis.  The 
physician opined that the differential diagnosis included a 
distal colonic neoplastic lesion, inflammatory bowel disease.  
A July 1996 hospital discharge summary includes diagnoses of 
diarrhea and rectal bleeding secondary to radiation 
proctitis.  In August 1996, it was noted that the veteran had 
a history of IBS, which caused intermittent loose stools, but 
that the veteran's diarrhea worsened after he started 
receiving radiation therapy.  The physician opined that it 
was his impression that the veteran's diarrhea and rectal 
urgency were due to radiation proctitis, and that the 

physician did not believe that the veteran had inflammatory 
bowel disease.  In September 1996, the impression was 
radiation proctitis.  In October 1996, under the 
assessment/plan, the physician suspected radiation proctitis 
and possibly IBS.

At an August 1997 VA examination, the veteran gave a history 
of diarrhea for 40 years.  It was noted that, with extensive 
work up in the past, the veteran had a diagnosis of IBS.  It 
was noted that the last evaluation included a colonoscopy 
that revealed radiation proctitis.  The assessment was a long 
history of diarrhea, compatible with irritable bowel disease.  
A December 1997 VA outpatient treatment report shows that the 
physician concluded that the diagnosis was irritable bowel 
disease and radiation proctitis.

The veteran submitted numerous lay statements from a co-
worker and family members, in February 1997 and in 
September 1998, indicating that he had had stomach problems 
since discharge from service.  One of the lay statements was 
from the veteran's sister, a registered nurse.  She indicated 
that she remembered that the veteran had written her a 
letter, about eight months prior to separation from service, 
informing her that he was being treated for a stomach 
problem.  The sister noted that, when the veteran returned 
home from service in May 1958, she had recommended several 
doctors and that the veteran had arranged to see them.  She 
noted that, after several tests and taking medications, the 
doctors decided that the veteran had a stomach dysfunction 
and probably would have it for the rest of his life.  She 
recalled that the veteran's symptoms were abdominal pain, 
diarrhea, constipation and gas, all caused by muscle spasms 
in the walls of his stomach and bowel.  She noted that, years 
later, the new name for the veteran's stomach problem was 
IBS.  She further noted that the veteran definitely started 
having IBS while in service.

At a teleconference hearing in January 1999, the veteran 
testified that he was treated during service for his stomach 
problems, which he described then as anxiety and a nervous 
stomach.  He testified that he had had the problem when he 
underwent his separation examination but did not file a claim 
because he was going to be married 

shortly thereafter and did not want to be held over in 
service.  He also indicated that, after service, four 
different physicians treated him for his stomach; however, 
these doctors were either deceased or could not be located.  
He testified that he had had prostrate cancer, and that the 
radiation treatment more or less doubled his stomach problem. 

In September 1999, a July 1998 Social Security Administration 
(SSA) decision was received.  SSA determined that the veteran 
had the following severe impairments:  left medial 
epicondylitis, cervical spine degenerative disc distress, 
prostrate cancer, gout, hypertension, and right eye 
blindness.  Among the evidence received from SSA was the 
veteran's Title II application, filed in November 1996.  In 
his claim, the veteran provided a very detailed list of all 
his treating physicians since April 1981, when he underwent 
open heart surgery bypass.  The veteran indicated that he had 
first received treatment for gastrointestinal problems in 
May 1996, when he listed the attending physician from 
Geisinger Medical Center.  Private treatment records 
associated with the SSA decision includes correspondence from 
private physicians in May 1992 and November 1993, which shows 
that the veteran had undergone coronary artery bypass surgery 
in 1981.  In December 1994, the veteran completed 
radiotherapy treatment in the management of adenocarcinoma of 
the prostate, which he had undergone since October 1994.  It 
was noted that he had tolerated the treatments quite well 
with the expected reactions of mild loose bowel movements and 
fatigue.  In a September 1996 patient questionnaire, the 
veteran reported significant medical problems due to 
heart/valve implant, hypertension, and gout; he did not 
mention any gastrointestinal problems.  In July 1997, the 
veteran reported that he had intermittent loose bowel 
movements.  In September 1997, the veteran denied any bowel 
or bladder control dysfunction problems.

Based on a review of the record, the Board finds that the 
veteran's claim is well grounded.  The veteran's testimony, 
combined with evidence of current disability, and numerous 
lay statements including his sister as to the continuity of 
observable symptoms, is in the Board's view, sufficient to 
make "plausible" the claim of 

service connection for a stomach disability claimed as IBS.  
38 U.S.C.A. § 5107(a) (West 1991); Savage v. Gober, 10 Vet. 
App. 489 (1997).  The Board, however, finds that the 
preponderance of the evidence is against the veteran's claim.  

Although the veteran's sister is a registered nurse, and is 
therefore competent to provide opinions relative to matters 
within her area of training and expertise, the Board finds 
that her statements pertaining to the veteran's IBS are 
outweighed by other medical evidence of record.  As noted 
above, private physicians have offered opinions regarding the 
etiology of the veteran's stomach disability, but there is no 
indication that any of them have related such disability to 
service.  Indeed, the salient point to be made is that these 
examiners have attributed the veteran's diarrhea to radiation 
proctitis or irritable bowel disease, neither of which have 
been attributed to the veteran's period of military service.  
As these physicians have treated the veteran, and detailed 
the rationale underlying their conclusions, these opinions 
are entitled to significant probative weight.  Additionally, 
the Board gives significant weight to the fact that IBS was 
not diagnosed until many years after the veteran's separation 
from service.

Although the veteran's sister has provided an etiological 
opinion, in order for her opinion to be given probative value 
beyond that of a lay person's, there must be evidence of 
actual expertise with respect to the pertinent subject 
matter, and evidence that she actually participated in the 
treatment of the subject disability.  Black v. Brown, 
10 Vet. App. 279, 284 (1997) (opinion of the veteran's wife, 
a registered nurse, was not a qualified opinion when there 
was no evidence that she had special knowledge of cardiology 
and that she participated in the veteran's treatment).  Here, 
the record does not show that the veteran's sister, while 
medically trained, has any expertise or special knowledge in 
the area of gastroenterology sufficient to establish the 
expertise to diagnosis IBS or provide a medical nexus 
opinion.  Moreover, the record does not show that she 
actually participated in the treatment of IBS other than 
recommending physicians to the veteran.  For all of these 
reasons, the Board finds that the sister's statement is 
outweighed by other 

evidentiary points made in the record, including the absence 
of a diagnosis for so many years after service.

The points made in extensive treatment records prepared since 
1981, the comprehensive nature of the reports from private 
physicians documenting the veteran's illnesses since 1981, 
the 38-year gap between the veteran's separation from service 
until there is medical evidence of gastrointestinal problems, 
and the veteran's own reported history as documented in his 
claim for SSA benefits in 1996, lead the Board to conclude 
that the evidence against the claim outweighs the evidence 
favoring the veteran's claim. 

The Board has taken into consideration the veteran's numerous 
written statements, RO testimony, and lay statements, 
indicating that the veteran's stomach disability claimed as 
IBS is directly due to his period of military service.  While 
they are competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
his separation from military service, there is no indication 
that they are competent to diagnose a gastrointestinal 
disability or to comment upon its etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 
495.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the claim of 
entitlement to service connection for a nervous stomach 
claimed as IBS.  Although some of the evidence appears to 
support the veteran's assertion that there may be a 
relationship between his current stomach/IBS disability and 
those he claims to have experienced in service, for the 
reasons set out above, the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).



ORDER

Service connection for a nervous stomach claimed as IBS is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

